 




EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of July 5, 2018,
by and between Dolphin Entertainment, Inc., a Florida corporation (the
“Company”), and the purchaser identified on the signature pages hereto (each,
including its permitted successors and assigns, a “Purchaser” and, collectively,
the “Purchasers”).

RECITALS

A.

The Company and the Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”).

B.

The Purchaser wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, the Notes, all in the amounts and for
the price set forth on Schedule 1 hereto.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser hereby
agrees as follows:

ARTICLE 1
DEFINITIONS

1.1

Defined Terms.  In addition to terms defined elsewhere in this Agreement or in
any Supplement, Amendment or Exhibit hereto, when used herein, the following
terms shall have the following meanings:

(a)

“Affiliate” means any Person which, directly or indirectly, owns or controls, or
which is controlled by or is under common control with any other Person.

(b)

“Business Day” means any day other than a Saturday or Sunday or any other day on
which the Federal Reserve Bank of New York is not open for business.

(c)

“Closing” means the time of issuance and sale by the Company of the Notes to the
Purchaser.

(d)

“Closing Date” means the date the Notes are purchased by the Purchaser from the
Company.

(e)

“Closing Statement” means the Closing Statement in the form on Annex A attached
hereto.

(f)

“Collateral” has the meaning set forth in the Security Agreement.

(g)

“Collateral Date” has the meaning set forth in the Security Agreement.





1







--------------------------------------------------------------------------------

 




(h)

“Common Stock” means (i) the Company’s common stock, $0.015 par value per share,
and (ii) any capital stock into which such common stock shall have been changed
or any share capital resulting from a reclassification of such common stock.

(i)

“Common Stock Equivalents” means any capital stock or other security of the
Company that is at any time and under any circumstances directly or indirectly
convertible into, exercisable or exchangeable for, and/or which otherwise
entitles the holder thereof to acquire, any capital stock or other security of
the Company (including, without limitation, Common Stock).

(j)

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

(k)

“Conversion Date” has the meaning set forth in the Notes.

(l)

“Conversion Shares” has the meaning set forth in the Notes.

(m)

“Documents” means, collectively, this Agreement, the Notes, the Security
Agreement, the Subsidiary Guarantee and such other documents, instruments,
certificates, supplements, amendments, exhibits and schedules required and/or
attached pursuant to this Agreement and/or any of the above documents.

(n)

“Dollar(s)” and “$” means lawful money of the United States.

(o)

“Event of Default” shall have the meaning set forth in the Notes.

(p)

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

(q)

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

(r)

“Indebtedness” means, with respect to any Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services (other than trade payables and accrued expenses incurred in the
ordinary course of business), (c) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or the Purchaser under such agreement in the event of
default are limited to repossession or sale of such property), (e) the
capitalized amount of all capital lease obligations of such Person that would
appear on a balance sheet in accordance with GAAP, (f) all obligations of such
Person, contingent or otherwise, to





2




--------------------------------------------------------------------------------

 




purchase, redeem, retire or otherwise acquire for value any capital stock of
such Person, (g) all obligations of such Person, contingent or otherwise, as an
account party or applicant under acceptance, letter of credit, surety bond or
similar facilities in respect of obligations of the kind referred to in clauses
(a) through (f) above, (h) all guarantee obligations of such Person in respect
of obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (g) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including, without
limitation, accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation;
provided that, if such Person has not assumed or become liable for the payment
of such obligation, the amount of such Indebtedness shall be limited to the
lesser of (A) the principal amount of the obligation being secured and (B) the
fair market value of the encumbered property; and (j) all Contingent Obligations
in respect to indebtedness or obligations of any Person of the kind referred to
in clauses (a)-(i) above.  The Indebtedness of any Person shall include, without
duplication, the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.

(s)

“Liabilities” means all direct or indirect liabilities and obligations of any
kind of Company to the Purchaser pursuant to the Notes, this Agreement and/or
any of the other Documents.

(t)

“Liens” or “liens” means a lien, mortgage, charge pledge, security interest,
encumbrance, right of first refusal, preemptive right or other restriction, or
other clouds on title.

(u)

“Material Adverse Effect” means any effect or change that is materially adverse
to the business, assets, property, operations or financial conditions of the
Company or the Business, as context may require, taken as a whole; provided,
however, that a Material Adverse Effect shall not include any such effects or
changes to the extent resulting from (i) changes to the U.S., or global economy,
in each case, as a whole, or that affect the industry or markets in which the
Company or the business operates as a whole, (ii) the announcement or disclosure
of the transactions contemplated herein, (iii) any hurricane, earthquake or
other natural disasters (including airport closures and/or delays as a result
therefrom), (iv) general economic, regulatory or political conditions in North
America, (v) military action or any act or credible threat of terrorism, (vi)
changes in currency exchange rates or commodities prices, (vii) changes in Law,
(viii) compliance with the terms of this Agreement, (ix) any act or omission of
the Company or the business taken with the prior consent of, or at the request
of, Purchaser (x) any failure of the Company or the business to meet projections
or forecasts (provided that the underlying causes of such failure shall be
considered in determining whether there is or has been a Material Adverse
Effect) (xi) any matter disclosed in the Company’s SEC Reports, an official
press release of the Company or any press release regarding the





3




--------------------------------------------------------------------------------

 




Company or any of its subsidiaries otherwise available to the general public or
(xii) any matter of which Purchaser is actually aware on the date hereof.

(v)

“Notes” means all of the 8% Secured Convertible Promissory Notes in the form
annexed hereto as Exhibit A and any and all Note(s) issued in exchange, transfer
or replacement of the Notes.

(w)

“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.

(x)

“OFAC Regulations” means the regulations promulgated by OFAC, as amended from
time to time.

(y)

“Permitted Indebtedness” means (i) Indebtedness of the Company evidenced by the
Notes, this Agreement and/or any other Document in favor of the Purchaser
including all Liabilities, (ii) Indebtedness of the Company described in the
Company’s most recent SEC Report (and any Refinancing thereof), (iii) trade
Indebtedness incurred in the ordinary course of business, (iv) Indebtedness
secured by Permitted Liens described in clause “(iv)” of the definition of
Permitted Liens, (v) Indebtedness with respect to the purchase price for any
acquisition of complementary businesses to the Company, or obligations in
respect of purchase price or similar adjustments or earn-out compensation in
connection with such acquisition; (vi) Indebtedness owed to any Person providing
workers’ compensation, health, disability or other employee benefits or
property, casualty or liability insurance, pursuant to reimbursement or
indemnification obligations to such Person, in each case incurred in the
ordinary course of business, (vii) secured Indebtedness not otherwise secured by
a Lien on the Collateral, which Indebtedness has a maturity which extends beyond
the Maturity Date, and (viii) unsecured Indebtedness not otherwise specifically
described herein, which Indebtedness has a maturity which extends beyond the
Maturity Date.

(z)

“Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialman’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens (A) upon or in any equipment acquired or
held by the Company to secure the purchase price of such equipment or
indebtedness incurred solely for the purpose of financing the acquisition or
lease of such equipment, and (B) existing on such equipment at the time of its
acquisition, provided that the Lien is confined solely to the property so
acquired and improvements thereon, and the proceeds of such equipment, and (v)
any Liens securing Permitted Indebtedness set forth in Sections (i) through
(vii) of the definition of Permitted Indebtedness.

(aa)

 “Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, institution,
entity,





4




--------------------------------------------------------------------------------

 




party or government (whether national, federal, state, county, city, municipal
or otherwise including, without limitation, any instrumentality, division,
agency, body or department thereof).

(bb)

“Principal Market” means the market or exchange on which the Common Stock is
listed or quoted for trading on the date in question.

(cc)

“Purchase Price” means the price to be paid by each Purchaser, in cash, to
purchase such Purchaser’s Note.

(dd)

“Refinancing”  means, with respect to any Person, any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting a Refinancing);
provided, that (a) the principal amount (or accreted value, if applicable) of
such Refinancing does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so Refinanced and unused commitments thereunder
(plus unpaid accrued interest and premiums (including any prepayment premiums
and penalties) thereon and underwriting discounts, defeasance costs, fees
(including upfront fees and original issue discount), commissions and expenses),
(b) except in the case of any revolving Indebtedness, the weighted average life
to maturity of such Refinancing is greater than or equal to the weighted average
life to maturity of the Indebtedness being Refinanced (c) if the Indebtedness
being Refinanced is subordinated in right of payment to the obligations under
the Notes, such Refinancing shall be subordinated in right of payment to such
obligations on terms at least as favorable to the Purchaser as those contained
in the documentation governing the Indebtedness being Refinanced (d) no
Refinancing shall have direct or indirect obligors who were not also obligors of
the Indebtedness being Refinanced, or greater guarantees or security, than the
Indebtedness being Refinanced, (e) such Refinancing shall be otherwise on terms
not materially less favorable to the Company than those contained in the
documentation governing the Indebtedness being Refinanced, in each case, taken
as a whole, and other than any covenants, defaults or other provisions that
apply solely after the Maturity Date, and (f) at the time thereof, no Default or
Event of Default shall have occurred and be continuing; provided, however, that
a refinancing of the existing revolving credit facility with BankUnited to
increase the aggregate commitments thereunder to up to $3.0 million shall be
deemed a “Refinancing” hereunder notwithstanding the criteria of Refinancings
set forth in (a) through (e) above.

(ee)

“Required Minimum” has the meaning set forth in Section 4.4.

(ff)

“SEC” or “Commission” means the United States Securities and Exchange
Commission.

(gg)

“SEC Reports” has the meaning set forth in Section 3.1(p) hereof.

(hh)

“Securities” means the Notes purchased pursuant to this Agreement and all
Underlying Shares and any securities of the Company issued in replacement,
substitution and/or in connection with any exchange, conversion and/or any other





5




--------------------------------------------------------------------------------

 




transaction pursuant to which all or any of such securities of the Company to
the Purchaser.

(ii)

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

(jj)

“Security Agreement” means the Security Agreement, dated as of the date hereof,
as hereinafter amended and/or supplemented, together with all exhibits,
schedules and annexes to such Security Agreement.

(kk)

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

(ll)

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.

(mm)

“Subsidiary Guarantee” means the Subsidiary Guarantee, dated as of the date
hereof, as hereinafter amended and/or supplemented, together with all exhibits,
schedules and annexes to such Subsidiary Guarantee.

(nn)

“Trading Day” means any day on which the Common Stock is traded on the Trading
Market, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on the Trading Market for less than 4.5 hours
or any day that the Common Stock is suspended from trading during the final hour
of trading on the Trading Market (or if the Trading Market does not designate in
advance the closing time of trading on the Trading Market, then during the hour
ending at 4:00:00 p.m., New York City time) unless such day is otherwise
designated as a Trading Day in writing by the Purchaser.

(oo)

“Trading Market” means any of the following markets or exchanges on which the
Common Stock (or any other common stock of any other Person that references the
Trading Market for its common stock) is listed or quoted for trading on the date
in question: the OTC Bulletin Board, The NASDAQ Global Market, The NASDAQ Global
Select Market, The NASDAQ Capital Market, the New York Stock Exchange, NYSE
Arca, the NYSE MKT, or the OTCQX Marketplace, the OTCQB Marketplace, the OTCPink
Marketplace or any other tier operated by OTC Markets Group Inc. (or any
successor to any of the foregoing).

(pp)

“Transfer Agent” means Nevada Agency and Transfer Company, with a mailing
address of 50 West Liberty Street, Suite 880, Reno, NV 89501 and a phone number
of 775-322-0626, and any successor transfer agent of the Company.





6




--------------------------------------------------------------------------------

 




(qq)

“UCC” means the Uniform Commercial Code of as in effect from time to time in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection, priority,
or remedies with respect to the Purchaser’s Liens on any Collateral is governed
by the Uniform Commercial Code as enacted and in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
code as enacted and in effect in such other jurisdiction solely for purposes of
the provisions thereof relating to such attachment, perfection, priority, or
remedies.

(rr)

“Underlying Shares” means the Conversion Shares.

1.2

Other Definitional Provisions.

(a)

Use of Defined Terms.  Unless otherwise specified therein, all terms defined in
this Agreement shall have the defined meanings when used in the other Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.

(b)

Construction.  The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.  The
meanings given to terms defined herein shall be equally applicable to both the
singular and plural forms of such terms.

(c)

UCC Terms.  Terms used in this Agreement that are defined in the UCC shall,
unless the context indicates otherwise or are otherwise defined in this
Agreement, have the meanings provided for by the UCC.

ARTICLE 2
PURCHASE AND SALE OF THE NOTES

2.1

Closing.  The Closing shall occur at 10:00 am (EDT) on the Closing Date at the
offices of Pryor Cashman LLP, 7 Times Square, New York, New York 10036, on the
first (1st) Trading Day on which the conditions to the Closing set forth in
Article V hereof are satisfied or waived in writing as provided elsewhere
herein, or on such other date and time as agreed to by the Company and the
Purchaser.

2.2

Conditions to Purchase of Notes.  Subject to the terms and conditions of this
Agreement, the Purchaser will at the Closing, on the Closing Date, purchase from
the Company the Note in the amount and for the Purchase Price as set forth on
Schedule 1.  

2.3

Purchase Price and Payment of the Purchase Price for the Notes.  The Purchase
Price for the Note to be purchased by the Purchaser at the Closing shall be as
set forth on Schedule 1 and shall be paid at the Closing (less all of the
Purchaser’s Expenses (as defined below)) by such Purchaser by wire transfer of
immediately available funds to the Company in accordance with the Company’s
written wiring instructions, against delivery of the Note.  





7




--------------------------------------------------------------------------------

 




2.4

Purchaser’s Costs and Expenses.  On the Closing Date, all direct and indirect
costs and expenses of the Purchaser related to the negotiation, due diligence,
preparation, closing, and all other items regarding or related to this Agreement
and the other Documents and all of the transactions contemplated herein and/or
therein, including, but not limited to, the reasonable legal fees and expenses
of the Purchaser’s legal counsel (collectively, the “Purchaser’s Expenses”),
shall be due and payable from the Company to the Purchaser; and the Purchaser
shall subtract from the Purchase Price to be paid to the Company for the
purchase of the Notes, such Purchaser’s Expenses.  Although the Purchaser’s
Expenses are being subtracted by the Purchaser from the Purchase Price actually
paid to the Company, such Purchaser’s Expenses shall constitute part of such
Purchase Price and shall not directly and/or indirectly reduce and or result in
any set-off the aggregate principal amount of the Note or result in a set-off
and/or reduction of any other funds owed by the Company to the Purchaser.
 Notwithstanding anything to the contrary contained herein, the Company’s
responsibility for the Purchaser’s Expenses shall not exceed, in the aggregate,
$20,000 for Purchaser’s legal counsel.    

ARTICLE 3
REPRESENTATIONS AND WARRANTIES; OTHER ITEMS

3.1

Representation and Warranties of the Company.  Except as set forth in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof
and shall qualify any representation or warranty otherwise made herein to the
extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company represents and warrants to each Purchaser that
as of the Closing Date (unless as of a specific date therein):

(a)

Subsidiaries.  All of the direct and indirect subsidiaries of the Company are
set forth in the SEC Reports.  Except as set forth on Section 3.1(a) of the
Disclosure Schedule or as set forth in the SEC Reports, the Company owns,
directly or indirectly, all of the capital stock or other equity interests of
each Subsidiary free and clear of any Liens, and all of the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.

(b)

Organization and Qualification.  The Company and each of the Subsidiaries is an
entity duly incorporated or otherwise organized and validly existing, and the
Company and each Subsidiary is in good standing, under the respective laws of
the jurisdiction of its incorporation or organization, with the requisite power
and authority to own and use its properties and assets and to carry on its
business as currently conducted.  Neither the Company nor any Subsidiary is in
violation nor default of any of the provisions of its respective certificate or
articles of incorporation, bylaws or other organizational or charter documents.
 The Company and each Subsidiary is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.





8




--------------------------------------------------------------------------------

 




(c)

No Conflict.  The execution, delivery and performance of the Documents and the
transactions contemplated thereby by the Company, including, but not limited to,
the sale and issuance of the Notes for the Purchase Price, the reservation for
issuance of the shares of Common Stock required to be reserved pursuant to the
terms of the Notes and of the sale and issuance the Conversion Shares into which
the Notes are convertible do not and shall not contravene or conflict with any
provision of, or require any consents (except such consents as have already been
received) under (1) any law, rule, regulation or ordinance, (2) the Company’s
organizational documents; and/or (3) any agreement binding upon the Company or
any of the Company’s properties, except in the case of (1) and (3) as would not
reasonably be expected to have a Material Adverse Effect, and do not result in,
or require, the creation or imposition of any Lien and/or encumbrance on any of
the Company’s properties or revenues pursuant to any law, rule, regulation or
ordinance or otherwise, except as would not reasonably be expected to have a
Material Adverse Effect.

(d)

Authorization; Enforcement.  All corporate action on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of the Documents and the performance of all obligations
of the Company under the Documents and have been taken on or prior to the date
hereof.  Each of the Documents has been duly executed by the Company and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except: (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by general
equitable principles regardless of whether such enforcement is considered in a
proceeding in equity or at law, (iii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iv) insofar as indemnification and contribution provisions may be
limited by applicable law.

(e)

Title to Assets.  The Company has good and marketable title to all assets owned
by Company that are material to the business of the Company.

(f)

No Violations of Laws.  The Company is not in violation of any law, ordinance,
rule, regulation, judgment, decree or order of any federal, state or local
governmental body or court and/or regulatory or self-regulatory body except as
would not reasonably be expected to have a Material Adverse Effect.

(g)

Taxes.  All federal, and material state and local tax returns required to be
filed by the Company have been filed with the appropriate governmental agencies
and all taxes due and payable by the Company have been timely paid.

(h)

Fiscal Year.  The fiscal year of the Company ends on December 31 of each year.

(i)

Affiliate Transactions.  Except as set forth in the most recent SEC Reports,
none of the officers or directors of the Company and, to the knowledge of the
Company,





9




--------------------------------------------------------------------------------

 




none of the employees of the Company is presently a party to any transaction
with the Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from providing for the borrowing of money from or lending of
money to, or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.

(j)

Intellectual Property.  The Company has, or has rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, trade secrets, inventions, copyrights, licenses and other intellectual
property rights and similar rights as described in the SEC Reports as necessary
or required for use in connection with its business and which the failure to so
have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”).  None of, and the Company has not received a notice (written
or otherwise) that any of, the Intellectual Property Rights has expired,
terminated or been abandoned, or is expected to expire or terminate or be
abandoned.  The Company has not received a written notice of a claim or
otherwise has any knowledge that the Intellectual Property Rights violate or
infringe upon the rights of any Person, except as could not have or reasonably
be expected to not have a Material Adverse Effect.  To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights.  The Company has taken reasonable security measures to protect the
secrecy, confidentiality and value of all of its intellectual property, except
where failure to do so could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  All Intellectual Property Rights
of the Company are set forth in the SEC Reports.  

(k)

USA Patriot Act.  The Company is in compliance, in all material respects, with
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the USA Patriot Act (Title III of
Pub. L. 107-56, signed into law on October 26, 2001) (the “Act”).  No part of
the proceeds of the Notes will be used, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

(l)

Foreign Asset Control Laws.  The Company is not a Person named on a list
published by OFAC or a Person with whom dealings are prohibited under any OFAC
Regulations.  





10




--------------------------------------------------------------------------------

 




(m)

Valid Issuance of the Securities.  The Securities have been duly authorized and,
when issued and paid for in accordance with the applicable Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens and all restrictions on transfer other than those expressly imposed by the
federal securities laws and vest in the Purchaser full and sole title and power
to the Securities.  The Company has reserved from its duly authorized unissued
capital stock a number of shares of Common Stock for issuance of the Underlying
Shares at least equal to the Required Minimum.

(n)

Capitalization and Voting Rights.  The authorized capital stock of the Company
and all securities of the Company issued and outstanding are set forth in
Schedule 3.1(n) as of the dates reflected therein.  All of the outstanding
shares of Common Stock and other securities of the Company have been duly
authorized and validly issued, and are fully paid and nonassessable.  Except as
set forth in the most recent SEC Reports, there are no agreements or
arrangements under which the Company is obligated to register the sale of any of
the Company’s securities under the Securities Act.  Except as set forth in the
most recent SEC Reports, no shares of Common Stock and/or other securities of
the Company are entitled to preemptive rights and there are no outstanding debt
securities and no contracts, commitments, understandings, or arrangements by
which the Company is or may become bound to issue additional shares of the
capital stock and/or other securities of the Company or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into or exchangeable for, any
shares of capital stock of the Company other than those issued or granted in the
ordinary course of business pursuant to the Company’s equity incentive and/or
compensatory plans or arrangements.  Except for customary transfer restrictions
contained in agreements entered into by the Company to sell restricted
securities or as set forth in the most recent SEC Reports, the Company is not a
party to, and it has no knowledge of, any agreement restricting the voting or
transfer of any shares of the capital stock and/or other securities of the
Company.  Except as set forth in the most recent SEC Reports, to the Company’s
knowledge, the offer and sale of all capital stock, convertible or exchangeable
securities, rights, warrants, options and/or any other securities of the Company
when any such securities of the Company were issued complied with all applicable
federal and state securities laws, and no current and/or prior holder of any
securities of the Company has any right of rescission or damages or any “put” or
similar right with respect thereto that would have a Material Adverse Effect.
 Except as set forth in the most recent SEC Reports, there are no securities or
instruments of the Company containing anti-dilution or similar provisions that
will be triggered by the issuance and/or sale of the Securities and/or the
consummation of the transactions described herein or in any of the other
Documents.

(o)

SEC Reports; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the one (1) year preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”).  As of their respective dates,





11




--------------------------------------------------------------------------------

 




the SEC Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.  The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

(p)

Material Changes; Undisclosed Events, Liabilities or Developments.  Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof: (i) there has been no event, occurrence or development that has had
a Material Adverse Effect; (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission;
(iii) the Company has not altered its method of accounting; (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock (except in accordance with transaction
documents described in, or filed as exhibits to, any SEC Report); and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate (except in accordance with transaction documents described in, or
filed as exhibits to, any SEC Report).  No event, liability, fact, circumstance,
occurrence or development has occurred or exists with respect to the Company or
its Subsidiaries or their respective businesses, properties, operations, assets
or financial condition, that would be required to be disclosed by the Company
under applicable securities laws at the time this representation is made or
deemed made that has not been publicly disclosed at least one (1) Trading Day
prior to the date that this representation is made.

(q)

Sarbanes-Oxley; Internal Accounting Controls.  The Company and the Subsidiaries
are in compliance with any and all applicable requirements of the Sarbanes-Oxley
Act of 2002 that are effective as of the date hereof, and any and all applicable
rules and regulations promulgated by the Commission thereunder that are
effective as of the date hereof and as of the Closing Date.  Except as described
in the most recent SEC Reports, the Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that: (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are





12




--------------------------------------------------------------------------------

 




recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Company and the Subsidiaries have established
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e)) for the Company and the Subsidiaries and designed such disclosure
controls and procedures to ensure that information required to be disclosed by
the Company in the reports it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms.  The Company’s certifying officers have
evaluated the effectiveness of the disclosure controls and procedures of the
Company and the Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) that have materially affected, or is reasonably
likely to materially affect, the internal control over financial reporting of
the Company and its Subsidiaries.

(r)

Absence of Litigation.  There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against the Company, the Common Stock or any of the
Company’s officers or directors or 5% or greater stockholders in their
capacities as such.

(s)

No Integrated Offering.  Assuming the accuracy of the representations and
warranties set forth in Section 3.2, neither the Company, nor any of its
affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause the issuance and/or sale
of the Securities to be integrated with prior offerings of securities by the
Company for purposes of the Securities Act that would require the registration
of any such Securities and/or any other securities of the Company under the
Securities Act.

(t)

No Consents, Etc.  No direct or indirect consent, approval, authorization or
similar item is required to be obtained by the Company to enter into this
Agreement, the Notes, and/or the other Documents to which it is a party and to
perform or undertake any of the transactions contemplated pursuant to this
Agreement, the Notes, and/or any of the other Documents to which it is a party,
except for such consents as have already been received.

(u)

No General Solicitation.  Neither the Company, nor any of its affiliates, nor,
to the knowledge of the Company, any Person acting on its behalf, has engaged in
any form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Securities. 





13




--------------------------------------------------------------------------------

 




(v)

Acknowledgment Regarding the Purchaser’s Purchase of Note.  The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to this Agreement and the other
Documents.  The Company further acknowledges that the Purchaser is not acting as
a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to the Documents and the transactions contemplated hereby and
thereby, and any advice given by the Purchaser or any of its representatives or
agents in connection with the Documents and the transactions contemplated hereby
and thereby is merely incidental to the Purchaser’s purchase of the Securities. 
The Company further represents to the Purchaser that the Company’s decision to
enter into the Documents has been based solely on the independent evaluation by
the Company and its representatives.

(w)

Certain Fees.  No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Documents, except for fees not to exceed
$50,000 in the aggregate.  The Purchaser shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section that may be due in connection
with the transactions contemplated by the Documents.  

(x)

Private Placement.  Assuming the accuracy of each Purchaser’s representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchaser as contemplated hereby.

(y)

Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

(z)

Accountants.  The Company’s accounting firm is BDO USA, LLP.  To the knowledge
and belief of the Company, such accounting firm: (i) is a registered public
accounting firm as required by the Exchange Act and (ii) shall express its
opinion with respect to the financial statements to be included in the Company’s
Annual Report for the fiscal year ending December 31, 2018.

(aa)

Rule 506(d) Bad Actor Disqualification Representations and Covenants.

(1)

No Disqualification Events.  Neither the Company, nor any of its predecessors,
affiliates, any manager, executive officer, other officer of the Company
participating in the offering, any beneficial owner (as that term is defined in
Rule 13d-3 under the Exchange Act) of 20% or more of the Company’s outstanding
voting equity securities, calculated on the basis of voting power, nor any
promoter (as that term





14




--------------------------------------------------------------------------------

 




is defined in Rule 405 under the Securities Act) connected with the Company in
any capacity as of the date of this Agreement and on the Closing Date (each, a
“Company Covered Person” and, together, “Company Covered Persons”) is subject to
any of the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to
(viii) under the Securities Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3).  The Company has
exercised reasonable care to determine (A) the identity of each person that is a
Company Covered Person; and (B) whether any Company Covered Person is subject to
a Disqualification Event.  The Company will comply with its disclosure
obligations under Rule 506(e).

(2)

Other Covered Persons.  The Company is not aware of any person (other than any
Company Covered Person) who has been or will be paid (directly or indirectly)
remuneration in connection with the purchase and sale of the Notes who is
subject to a Disqualification Event (each, an “Other Covered Person”).

(3)

Reasonable Notification Procedures.  With respect to each Company Covered
Person, the Company has established procedures reasonably designed to ensure
that the Company receives notice from each such Company Covered Person of (A)
any Disqualification Event relating to that Company Covered Person, and (B) any
event that would, with the passage of time, become a Disqualification Event
relating to that Company Covered Person; in each case occurring up to and
including the Closing Date.

(4)

Notice of Disqualification Events.  The Company will notify the Purchaser
immediately in writing upon becoming aware of (A) any Disqualification Event
relating to any Company Covered Person and (B) any event that would, with the
passage of time, become a Disqualification Event relating to any Company Covered
Person and/or Other Covered Person.

(bb)

Shareholder Rights Plan. No claim will be made or enforced by the Company or,
with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving any Securities under the Transaction
Documents or under any other agreement between the Company and the Purchaser.

(cc)

Off-Balance Sheet Arrangements.  There is no transaction, arrangement, or other
relationship between the Company and an unconsolidated or other off-balance
sheet entity.





15




--------------------------------------------------------------------------------

 




(dd)

Seniority.  As of the Closing Date, no Indebtedness or other claim against the
Company is senior to the Notes in right of payment, whether with respect to
interest or upon liquidation or dissolution, or otherwise, other than
indebtedness secured by purchase money security interests (which is senior only
as to underlying assets covered thereby) and capital lease obligations (which is
senior only as to the property covered thereby).

(ee)

Listing of Securities.  All Underlying Shares have been approved, if so
required, for listing or quotation on the Trading Market, subject only to notice
of issuance.

(ff)

DTC Eligible.  The Common Stock is DTC eligible and DTC has not placed a
“freeze” or a “chill” on the Common Stock and the Company has no reason to
believe that DTC has any intention to make the Common Stock not DTC eligible, or
place a “freeze” or “chill” on the Common Stock.

(gg)

Listing and Maintenance Requirements.  The Common Stock is registered pursuant
to Section 12(b) or 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration.  Except as disclosed in the SEC Reports, the
Company has not, in the twelve (12) months preceding the date hereof, received
notice from any Trading Market on which the Common Stock is or has been listed
or quoted to the effect that the Company is not in compliance with the listing
or maintenance requirements of such Trading Market.

3.2

Representations and Warranties of each Purchaser.  Each Purchaser, severally and
not jointly, hereby represents and warrants as of the date hereof and as of the
Closing Date to the Company as follows:

(a)

Authorization.  Such Purchaser has full power and authority to enter into this
Agreement and the other Documents to which it is a party, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby and has taken all action necessary to authorize
the execution and delivery of this Agreement and the other Documents to which it
is a party, the performance of its obligations hereunder and thereunder and the
consummation of the transactions contemplated hereby and thereby.

(b)

Own Account. Such Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this





16




--------------------------------------------------------------------------------

 




representation and warranty not limiting such Purchaser’s right to sell the
Securities pursuant to an effective registration statement or otherwise in
compliance with applicable federal and state securities laws). Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business.

(c)

Accredited Investor Status; Investment Experience.  At the time such Purchaser
was offered the Securities it was, and as of the date hereof and as of the
Closing Date it is, and on each date on which it converts any portion of the
Note it will be, an “accredited investor” as that term is defined in Rule 501(a)
of Regulation D.

(d)

Experience of Purchaser. Such Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Such Purchaser is able to bear the economic risk
of an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

(e)

General Solicitation.  Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

(f)

Reliance on Exemptions.  Such Purchaser understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Purchaser set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Purchaser to acquire the Securities.

(g)

Information.  Such Purchaser has been furnished with all materials relating to
the business, finances and operations of the Company and materials relating to
the offer and sale of the Securities, which have been requested by such
Purchaser.  Such Purchaser has been afforded the opportunity to ask questions of
the Company.  Such Purchaser understands that its investment in the Securities
involves a high degree of risk.  Such Purchaser has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of its Securities. Such
Purchaser is relying solely on its own accounting, legal and tax advisors, and
not on any statements of the Company or any of its agents or representatives,
for such accounting, legal and tax advice with respect to its acquisition of the
Securities.

(h)

No Governmental Review.  Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities, or the
fairness or suitability of an investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.





17




--------------------------------------------------------------------------------

 




(i)

Validity; Enforcement; No Conflicts.  This Agreement and each Document to which
such Purchaser is a party have been duly and validly authorized, executed and
delivered on behalf of such Purchaser and shall constitute the legal, valid and
binding obligations of such Purchaser enforceable against such Purchaser in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

(j)

Organization and Standing.  Such Purchaser is duly organized, validly existing
and in good standing under the laws of the State where it was formed.

(k)

Brokers or Finders.  No brokerage or finder’s fees or commissions are or will be
payable by such Purchaser to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Documents.  The Company shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by the Documents.

(l)

Ability to Perform.  There are no actions, suits, proceedings or investigations
pending against such Purchaser or such Purchaser’s assets before any court or
governmental agency (nor is there any threat thereof) that would impair in any
way such Purchaser’s ability to enter into and fully perform its commitments and
obligations under this Agreement and the Documents to which it is a party or the
transactions contemplated hereby or thereby.

(m)

Confidentiality.  Other than to other Persons party to this Agreement or to the
Purchaser’s representatives, including, without limitation, its officers,
directors, partners, legal and other advisors, employees, agents and Affiliates,
such Purchaser has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction).

ARTICLE 4
COVENANTS

4.1

Transfer Restrictions.

(a)

The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of a Purchaser, the Company may require, at the Company’s
expense, the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be satisfactory to the Company, to the
effect that such transfer does not require registration of such transferred
Securities under the Securities Act. As a condition of transfer, any such





18




--------------------------------------------------------------------------------

 




transferee shall agree in writing to be bound by the terms of this Agreement and
shall have the rights and obligations of a Purchaser under this Agreement.

(b)

The Purchaser agrees to the imprinting, so long as is required by this Section
4.1, of a legend on any of the Securities in the following form:

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL IN A
FORM ACCEPTABLE TO THE COMPANY.

4.2

Rule 144 Availability; Public Information.  If at any time during the period
commencing from the six (6) month anniversary of the date hereof and ending on
the earlier to occur of (x) the first anniversary of the date hereof and (y)
date that the Notes are no longer outstanding, if the Company shall fail for any
reason to satisfy the current public information requirement under Rule 144(c)
under the Securities Act (a “Public Information Failure”), then, in addition to
the Purchasers’ other available remedies, the Company shall pay to the
Purchasers, as liquidated damages and not as a penalty, by reason of any such
delay in or reduction of its ability to sell any Underlying Shares, an amount in
cash equal to one percent (1.0%) of such Purchaser’s Purchase Price on the day
of a Public Information Failure and on every thirtieth (30th) day (pro-rated for
periods totaling less than thirty (30) days) thereafter until the earlier of (1)
the date such Public Information Failure is cured and (2) such time that such
public information is no longer required for the Purchasers to transfer the
Securities pursuant to Rule 144 under the Securities Act.  The payments to which
the Purchasers shall be entitled pursuant to this Section 4.2 are referred to
herein as “Rule 144 Failure Payments”.  Rule 144 Failure Payments shall be paid
on the earlier of (i) the last day of the calendar month during which such Rule
144 Failure Payments are incurred and (ii) the third (3rd) Trading Day after the
event or failure giving rise to the Rule 144 Failure Payments is cured.

4.3

Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by the Documents, the Company
covenants and agrees that neither it, nor any other Person acting on its behalf,
will provide any Purchaser or its agents or counsel with any information that
constitutes, or that the Company reasonably believes constitutes, material
non-public information, unless prior thereto such Purchaser shall have consented
to the receipt of such information and agreed with the Company to keep such
information confidential.  The Company understands that each Purchaser may be
relying on the foregoing covenant in effecting transactions in securities of the
Company.  To the extent that the Company delivers any material, non-public
information to a Purchaser without such Purchaser’s consent, the Company hereby
covenants and agrees that such Purchaser shall not have any duty of
confidentiality to Company or any of its officers, directors, agents, employees
or Affiliates, or





19




--------------------------------------------------------------------------------

 




a duty to the Company or any of its officers, directors, agents, employees or
Affiliates not to trade on the basis of such material, non-public information,
provided that the Purchaser shall remain subject to applicable law.  To the
extent that any notice provided pursuant to any Document constitutes, or
contains, material, non-public information regarding the Company, the Company
shall simultaneously file such notice with the Commission pursuant to a Current
Report on Form 8-K.  Such Purchaser shall not have any liability to the Company
or any of its directors, officers, employees, stockholders or agents, for any
such disclosure.  The Company understands that each Purchaser may be relying on
the foregoing covenants and obligations in effecting transactions in securities
of the Company.

4.4

Reservation of Shares. 

(a)

The Company covenants and agrees that it will at all times reserve and keep
available out of its authorized and unissued shares of Common Stock a number of
shares of Common Stock at least equal to the Required Minimum (as defined
below).  The “Required Minimum” means, as of any date, the maximum aggregate
number of shares of Common Stock then issued or potentially issuable in the
future pursuant to the Documents, including any Underlying Shares issuable upon
conversion in full of the Notes, ignoring any conversion limits set forth
therein.  For purposes of calculating the Required Minimum, the Company shall
assume that all outstanding principal of all Notes will remain outstanding until
the applicable Maturity Date.

(b)

The Company shall, if applicable: (i) in the time and manner required by the
Principal Market, prepare and file with such Trading Market an additional shares
listing application covering a number of shares of Common Stock at least equal
to the Required Minimum on the date of such application, (ii) take all steps
necessary to cause such shares of Common Stock to be approved for listing or
quotation on such Trading Market as soon as possible thereafter, (iii) provide
to the Purchaser evidence of such listing or quotation and (iv) maintain the
listing or quotation of such Common Stock on any date at least equal to the
Required Minimum on such date on such Trading Market or another Trading Market.
The Company agrees to maintain the eligibility of the Common Stock for
electronic transfer through the Depository Trust Company or another established
clearing corporation, including, without limitation, by timely payment of fees
to the Depository Trust Company or such other established clearing corporation
in connection with such electronic transfer.

4.5

Securities Law Disclosure; Publicity.  The Company shall issue a Current Report
on Form 8-K (the “Current Report”) disclosing the material terms of the
transactions contemplated hereby, and including the Documents required to be
included in such Current Report as exhibits thereto within three Business Days
following the Closing; provided, however, that the Current Report shall be filed
no later than the time that public disclosure is made of the acquisition for
which the proceeds of this transaction are being used.  The Company represents
to the Purchaser that, as of the issuance of the Current Report, the Company
shall have publicly disclosed all material, non-public information delivered to
the Purchaser, if any, as of such time by the Company, or any of its respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Documents.  The Company shall afford the Purchaser and its
counsel with a reasonable opportunity to review and comment upon any press
release,





20




--------------------------------------------------------------------------------

 




SEC filing or any other public disclosure made by or on behalf of the Company
relating to such Purchaser, the Documents and/or the transactions contemplated
by any Document, prior to the issuance, filing or public disclosure thereof.
 For the avoidance of doubt, the Company shall not be required to submit for
review any such disclosure contained in periodic reports filed with the SEC
under the Exchange Act if it shall have previously provided the same disclosure
for review in connection with a previous filing.  Notwithstanding the foregoing,
the Company shall not publicly disclose the name of any Purchaser, or include
the name of any Purchaser in any filing with the Commission or any regulatory
agency or Trading Market, without the prior written consent of such Purchaser,
except: (a) as required by federal securities law in connection with the filing
of final Documents with the Commission and (b) to the extent such disclosure is
required by law or Trading Market regulations, in which case the Company shall
provide the Purchaser with prior notice of such disclosure permitted under this
clause (b).

4.6

Taxes and Liabilities.  The Company shall pay when due all material taxes,
assessments and other liabilities except as contested in good faith and by
appropriate proceedings and for which adequate reserves in conformity with GAAP
have been established.

4.7

Maintenance of Business; Company Names.  The Company shall (i) keep all property
and systems useful and necessary in its business in good working order and
condition, (ii) preserve its existence, rights and privileges in the
jurisdiction of its organization or formation and become or remain, and cause
each of its Subsidiaries to become or remain, duly qualified and in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary, (iii) not operate in any business other than a business
substantially the same as the business as in effect on the date of this
Agreement; provided, however, that it may change its jurisdiction of
organization or formation establishment upon thirty (30) days’ prior written
notice to the Purchaser.  The Company shall give Purchaser thirty (30) days’
prior written notice before the Company changes its name or does business under
any other name.

4.8

Employee Benefit Plans, Etc.  The Company shall (i) maintain each plan and/or
each employee benefit plan as to which it may have any liability in substantial
compliance with all applicable requirements of law and regulations; (ii) make
all payments and contributions required to be made pursuant to such Plans and/or
plans in a timely manner; and (iii) neither establish any new Plan and/or
employee benefit plan, agree or contribute to any Plan and/or multi-employer
plan nor amend any existing Plan and/or employee pension benefit plan in a
manner that would increase its obligation to contribute to such Plan and/or
plan.

4.9

Good Title.  The Company shall at all times maintain good and marketable title
to all of its material assets necessary for the operation of its business.

4.10

Maintenance of Intellectual Property Rights.  The Company will take all
reasonable action necessary or advisable to maintain all of the material
Intellectual Property Rights of the Company that are necessary or material to
the conduct of its business in full force and effect.





21




--------------------------------------------------------------------------------

 




4.11

Locations.  The Company shall give the Purchaser thirty (30) days’ prior written
notice of a change in its jurisdiction of organization or the location of its
Chief Executive Office or sole place of business or principal residence.

4.12

Negative Covenants.  Until all the Liabilities are paid in full, Company
covenants and agrees that:

(a)

Restricted Payments.  In no event shall the Company directly and/or indirectly
make any cash payment to any officer, director, or 5% or greater beneficial
holder of the Company’s voting stock or Common Stock or an affiliate of the
Company and/or any affiliate of any such person representing the direct and/or
indirect repayment of Indebtedness, premiums and/or interest on Indebtedness,
accrued but unpaid salaries, unpaid consulting fees, unpaid expenses, accrued
but unpaid interest and/or otherwise; provided, however, that nothing herein
shall restrict or otherwise prohibit the payment of unpaid, but current salary
or the reimbursement of reasonable out-of-pocket expenses incurred in the
ordinary course of business and in accordance with the Company’s reimbursement
policies.

(b)

Restriction on Redemption and Dividends.  Other than as permitted or required
under the Documents or except in connection with the exercise of certain put
rights in connection with existing put agreements filed as exhibits to the SEC
Reports, the Company shall not, directly or indirectly, redeem or repurchase
more than a de minimis number of shares of or declare or pay any dividend or
distribution on any of its capital stock whether in cash, stock rights and/or
property.

(c)

Indebtedness.  The Company shall not incur or permit to exist any Indebtedness,
except for Permitted Indebtedness.

(d)

Liens.  The Company shall not create or permit to exist any Liens or security
interests with respect to any assets constituting Collateral, whether now owned
or hereafter acquired and owned, except for Liens described in clauses (i)
through (iv) of the definition of Permitted Liens.

(e)

Guaranties, Loans or Advances.  The Company shall not become or be a guarantor
or surety of, or otherwise become or be responsible in any manner with respect
to any undertaking of any other Person, or make or permit to exist any loans or
advances to or investments in any other Person, except for guarantees existing
on the date hereof or the endorsement, in the ordinary course of collection, of
instruments payable to it or to its order.

(f)

Change of Control.  The Company shall not effect any Change of Control
Transaction (as defined in the Note) unless all Liabilities under the Notes are
paid in full prior to or contemporaneously with the closing of such Change of
Control Transaction.

(g)

Change in Nature of Business.  The Company shall not, directly or indirectly,
engage in any business substantially different from the business conducted by
the Company on the Closing Date or any business substantially related or
incidental





22




--------------------------------------------------------------------------------

 




thereto.  The Company shall not, directly or indirectly, modify its corporate
structure for any purpose.

(h)

Violation of Law.  The Company shall not violate any law, statute, ordinance,
rule, regulation, judgment, decree, order, writ or injunction of any federal,
state or local authority, court, agency, bureau, board, commission, department
or governmental body if such violation could reasonably be expected to have a
Material Adverse Effect.

(i)

Transactions with Affiliates.  The Company shall not directly and/or indirectly
enter into, renew, extend or be a party to, any transaction or series of related
transactions which would be required to be disclosed in any public filing with
the SEC (including, without limitation, lending funds to an Affiliate and/or
borrowing funds from any Affiliate, the purchase, sale, lease, transfer or
exchange of property, securities or assets of any kind or the rendering of
services of any kind) with any officer, director, Affiliate and/or any Affiliate
of such person, unless such transaction is made on an arms’ length basis and
expressly approved by a majority of the disinterested directors (even if less
than a quorum otherwise required for board approval).

4.13

Further Assurances.  The Company shall, from time to time execute and deliver,
or cause to be executed and delivered, such additional instruments, certificates
or documents, and take such actions, as the Purchaser may reasonably request for
the purposes of implementing or effectuating the provisions of this Agreement
and the other Documents.  

4.14

Secured Obligation.  For the avoidance of doubt, the obligations of the Company
under the Documents are secured by the Security Agreement.  Further, the term
“Obligations” as defined in the Security Agreement shall include, without
limitation, principal of, and interest on the Notes and the loans extended
pursuant thereto.

4.15

Piggy-Back Registrations.  If at any time during the one year period following
issuance of the Note, there is not an effective registration statement
registering the resale of all of the Underlying Shares, and the Company shall
determine to prepare and file with the Commission a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities, other than on Form S-4 or Form
S-8 (each as promulgated under the Securities Act) or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to each Purchaser written notice of such determination and, if within
fifteen calendar days after receipt of such notice, any such Purchaser shall so
request in writing, the Company shall include in such registration statement all
or any part of such Underlying Shares such Purchaser requests to be registered,
subject to customary underwriter cutbacks applicable to all holders of
registration rights and subject to the applicable terms of such registration
rights.





23




--------------------------------------------------------------------------------

 




ARTICLE 5
CLOSING CONDITIONS

5.1

Closing Conditions of Purchaser.  Each Purchaser’s obligation to purchase the
Note at Closing is subject to the fulfillment of each and every one of the
following conditions prior to or contemporaneously with such Closing (unless
waived by such Purchaser in writing in its sole and absolute discretion):

(a)

Delivery of Documents.  Each Purchaser shall have received from the Company each
of the following (together with all Exhibits, Schedules, and annexes to each of
the following), in form and substance reasonably satisfactory to such Purchaser
and its counsel and, where applicable, duly executed and recorded (to the extent
required):

 

(i) this Agreement;

(ii) the Note in such Purchaser’s name having the principal amount set forth on
Schedule 1;

(iii) the Security Agreement;   

(iv) the Subsidiary Guarantee; and

(v) the fully executed Closing Statement.

(b)

Approvals.  The receipt by each Purchaser of all governmental and third-party
approvals necessary in connection with the execution and performance of the
Documents and the transactions contemplated thereby, all of which
consents/approvals shall be in full force and effect.

(c)

Additional Conditions.  The fulfillment of each and every one of the following
conditions prior to or contemporaneously with the Closing:

(i) Representations and Warranties.  Each of the representations and warranties
made by Company in or pursuant to the Documents and all Schedules and/or
Exhibits to this Agreement and/or any of the other Documents shall be true and
correct in all material respects on and as of the Closing Date as if made (or
given) on and as of such date (except where such representation and warranty
speaks of a specific date, in which case such representation and warranty shall
be true and correct as of such date).

(ii) No Events of Default.  No Event of Default shall have occurred or would
result from the sale of the Notes to the Purchaser or the performance of any
other transaction set forth or contemplated by any of the Documents.

(iii) Compliance with Laws.  The Company shall have complied with all applicable
federal, state and local governmental laws, rules, regulations and ordinances in
connection with the execution, delivery and performance of this





24




--------------------------------------------------------------------------------

 




Agreement and the other Documents to which it is a party and the consummation of
the transactions contemplated hereby and thereby, including, without limitation,
the Company shall have obtained all permits and qualifications required by any
applicable state securities or “Blue Sky” laws for the offer and sale of the
Securities by the Company to the Purchaser.

(iv) No Injunction.  No statute, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened in writing
or endorsed by any court or governmental authority of competent jurisdiction
which prohibits the consummation of or which would materially modify or delay
the execution and performance of the Documents and/or any of the transactions
contemplated by the Documents.

(v) No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any court or governmental authority shall have been commenced or
threatened in writing, and no inquiry or investigation by any governmental
authority shall have been commenced or threatened in writing, against the
Company, or any of the officers, directors or affiliates of the Company, seeking
to restrain, prevent or change the Documents and/or any of the transactions
contemplated by the Documents, or seeking material damages in connection with
such Documents and/or transactions.

(vi) No Material Adverse Effect. No Material Adverse Effect shall have occurred
and be continuing.

(viii) No Suspension of Trading in or Notice of Delisting of Common Stock.
 Trading in the Common Stock shall not have been suspended and/or halted by the
SEC, the Principal Market or FINRA.  The Company shall not have received any
final and non-appealable notice that the listing or quotation of the Common
Stock on the Principal Market shall be terminated on a date certain (unless,
prior to such date certain, the Common Stock is listed or quoted on any other
Trading Market); trading in securities generally as reported on the Principal
Market shall not have been suspended or limited, nor shall a banking moratorium
have been declared either by the U.S. or New York State authorities; there shall
not have been imposed any suspension of electronic trading or settlement
services by the Depository Trust Company (“DTC”) with respect to the Common
Stock that is continuing; the Company shall not have received any notice from
DTC to the effect that a suspension of electronic trading or settlement services
by DTC with respect to the Common Stock is being imposed or is contemplated
(unless, prior to such suspension, DTC shall have notified the Company in
writing that DTC has determined not to impose any such suspension); nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity or crisis that has had or would reasonably be
expected to have a material adverse change in any U.S. financial, credit or
securities market that is continuing.





25




--------------------------------------------------------------------------------

 




5.2

Closing Conditions of Company.  The obligation of the Company to sell and issue
the Notes to the Purchaser at the Closing is subject to the fulfillment, to the
Company’s reasonable satisfaction, prior to or contemporaneously with the
Closing, of each of the following conditions (unless waived by the Company in
writing in its sole and absolute discretion):

(a)

Delivery of Documents.  The Company shall have received from each Purchaser each
of the following (together with all Exhibits, Schedules, and annexes to each of
the following), in form and substance reasonably satisfactory to the Company and
its counsel and, where applicable, duly executed and recorded (to the extent
required):

(i) this Agreement;

(ii) the Security Agreement; and

(iii) the fully executed Closing Statement.

(b)

Approvals.  The receipt by the Company of all governmental and third-party
approvals necessary in connection with the execution and performance of the
Documents and the transactions contemplated thereby, all of which
consents/approvals shall be in full force and effect.

(c)

Additional Conditions.  The fulfillment of each and every one of the following
conditions prior to or contemporaneously with the Closing:

(i) Representations and Warranties.  Each of the representations and warranties
made by the Purchaser in or pursuant to the Documents and all Schedules and/or
Exhibits to this Agreement and/or any of the other Documents shall be true and
correct in all material respects on and as of the Closing Date as if made (or
given) on and as of such date (except where such representation and warranty
speaks of a specific date, in which case such representation and warranty shall
be true and correct as of such date).

(ii) Compliance with Laws.  The Purchaser shall have complied with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances in connection with the execution, delivery and performance of this
Agreement and the other Documents to which it is a party and the consummation of
the transactions contemplated hereby and thereby, including, without limitation,
any applicable state securities or “Blue Sky” laws.

(iii) No Injunction.  No statute, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened in writing
or endorsed by any court or governmental authority of competent jurisdiction
that prohibits the consummation of or that would materially modify or delay any
of the transactions contemplated by the Documents.

(iv) Receipt of the Purchase Price.  The Company shall have received the
Purchase Price from each Purchaser as set forth on Schedule 1 hereto (less the
applicable pro rata portion of the Purchaser’s Expenses).





26




--------------------------------------------------------------------------------

 




ARTICLE 6
MISCELLANEOUS

6.1

No Waiver; Modifications In Writing.  No failure or delay on the part of any
Purchaser in exercising any right, power or remedy pursuant to the Documents
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof,
or the exercise of any other right, power or remedy.  No provision of the
Documents may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Company and the
Purchaser, or, in the case of a waiver, by the party against whom enforcement of
any such waived provision is sought. Any waiver of any provision of the
Documents and any consent by the Purchaser to any departure by the Company from
the terms of any provision of the Documents shall be effective only in the
specific instance and for the specific purpose for which given.  No notice to or
demand on the Company in any case shall entitle the Company to any other or
further notice or demand in similar or other circumstances.

6.2

Notices.  All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed facsimile or e-mail if sent during normal
business hours of the recipient; if not, then on the next Business Day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt:

If to Company:




Dolphin Entertainment, Inc.

2151 Le Jeune Road, Suite 150-Mezzanine

Coral Gables, FL 33134

Attention:  William O’Dowd, IV

Phone:  (305) 774-0407




With copies to:

(which shall not constitute notice):




Greenberg Traurig, P.A.

333 Avenue of the Americas, Suite 4400

Miami, FL 33131

Attention: Randy A Bullard, Esq.

Phone:  305-579-0532

Fax No.:  305-579-0717

Email: bullardr@gtlaw.com




If to the Purchaser:




To the address on the Purchaser’s signature page.








27




--------------------------------------------------------------------------------

 




With copies to:

(which shall not constitute notice):




Pryor Cashman LLP

7 Times Square

New York, NY 10036

Attention:  M. Ali Panjwani, Esq.

Phone:  (212) 326-0820

Fax No.:  (212) 326-0806

Email:  ali.panjwani@pryorcashman.com




Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.




6.3

Costs, Expenses and Taxes.  Notwithstanding anything to the contrary provided
herein or elsewhere, Company agrees to pay the Purchaser’s Expenses in
accordance with Section 2.4.  In addition, Company shall pay any and all stamp,
transfer and other similar taxes payable or determined to be payable in
connection with the execution and delivery of the Documents and the Company
agrees to hold the Purchaser harmless from and against any and all liabilities
with respect to or resulting from any delay in paying or omission to pay such
taxes.  If any suit or proceeding arising from any of the foregoing is brought
against the Purchaser, Company, to the extent and in the manner reasonably
directed by the Purchaser, will resist and defend such suit or proceeding or
cause the same to be resisted and defended by counsel reasonably approved by the
Purchaser.  If Company shall fail to do any act or thing which each has
covenanted and/or agreed to do under this Agreement and/or any other Document or
any representation or warranty on the part of Company contained in this
Agreement and/or any other Document shall be breached, such Purchaser may, in
its sole and absolute discretion, do the same or cause it to be done or remedy
any such breach, and may expend its funds for such purpose; and any and all
amounts so expended by such Purchaser shall be repayable to the Purchaser by
Company immediately upon such Purchaser’s demand therefor, with interest at a
rate equal to eighteen (18%) percent during the period from and including the
date funds are so expended by such Purchaser to the date of repayment in full,
and any such amounts due and owing to such Purchaser shall be deemed to be part
of the Liabilities secured hereunder and under the other Documents. The
obligations of Company under this Section 6.3 shall survive the termination of
this Agreement and the discharge of the other obligations of Company under the
Documents.

6.4

Indemnity, Etc.  In addition to the payment of expenses pursuant to Section 6.3,
Company agrees to indemnify, pay and hold each Purchaser, and such Purchaser’s
affiliates and their respective officers, directors, employees, agents,
consultants, auditors, and attorneys of any of them (collectively called the
“Indemnitees”) harmless from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature whatsoever (including the reasonable and
documented fees and disbursements of counsel for such Indemnitees in connection
with any investigative, administrative or judicial proceeding commenced or
threatened, whether or not such Indemnitee shall be designated a party thereto)
that may be imposed on, incurred by, or asserted against that Indemnitee, in any
manner relating to (a) any breach of any of the representations or warranties,
or any failure to perform or comply with any covenants or agreements, made by
the Company in




28




--------------------------------------------------------------------------------

 




this Agreement or in any other Documents or (b) any proceeding instituted
against any Indemnitee, in any capacity, by any stockholder of the Company who
is not an Affiliate of such Indemnitee, with respect to any of the transactions
contemplated by the Documents (unless such proceeding is based upon a breach of
such Indemnitee’s representations or warranties, or any failure of such
Indemnitee to perform or comply with any of its covenants or agreements, in this
Agreement or in any other Documents, or any violations by such  Indemnitee of
state or federal securities laws, or any conduct by such Indemnitee which
constitutes actual fraud, gross negligence or willful misconduct) (the
“Indemnified Liabilities”); provided that Company shall have no obligation to an
Indemnitee hereunder with respect to Indemnified Liabilities directly resulting
from the gross negligence or willful misconduct of that Indemnitee, as
determined by a court of competent jurisdiction by a final and nonappealable
judgment.  In no event shall such Purchaser and/or any of its employees, agents,
partners, affiliates, members, equity and/or debt holders, managers, officers,
directors and/or other related or similar type of Person, have any liability to
the Company and/or any of its officers, directors, employees, agent, attorneys,
affiliates, consultants, equity and/or debt holders except for any actions or
lack of actions of such persons that are found by a court of competent
jurisdiction after the time for all appeals has passed to have resulted directly
from such Person’s willful misconduct or gross negligence.

6.5

Counterparts; Signatures.  This Agreement may be executed in any number of
counterparts, each of which counterparts, once they are executed and delivered,
shall be deemed to be an original and all of which counterparts, taken together,
shall constitute but one and the same agreement.  This Agreement and the
Documents may be executed by any party to this Agreement or any of the Documents
by original signature, facsimile and/or electronic signature.

6.6

Binding Effects; Assignment.  This Agreement shall be binding upon, and inure to
the benefit of, each Purchaser, Company and their respective successors,
assigns, representatives and heirs. Neither the Company nor any Purchaser shall
assign any of its rights nor delegate any of its obligations under the Documents
without the prior written consent of the other party.

6.7

Headings.  Captions contained in this Agreement are inserted only as a matter of
convenience and in no way define, limit or extend the scope or intent of this
Agreement or any provision of this Agreement and shall not affect the
construction of this Agreement.

6.8

Entire Agreement.  This Agreement, together with the other Documents, contains
the entire agreement between the parties hereto with respect to the transactions
contemplated herein and therein and supersedes all prior representations,
agreements, covenants and understandings, whether oral or written, related to
the subject matter of this Agreement and the other Documents.    

6.9

GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
EXCLUSIVELY IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

6.10

Severability of Provisions.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.




29




--------------------------------------------------------------------------------

 




6.11

Construction.  The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Documents and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of the Documents or any amendments thereto. In addition, each and
every reference to share prices and shares of Common Stock in any Document shall
be subject to adjustment for reverse and forward stock splits, stock dividends,
stock combinations and other similar transactions of the Common Stock that occur
after the date of this Agreement.

6.12

JURISDICTION; WAIVER.  EACH PARTY HEREBY ACKNOWLEDGES THAT THIS AGREEMENT IS
BEING SIGNED BY EACH OTHER PARTY IN PARTIAL CONSIDERATION OF SUCH OTHER PARTY’S
RIGHT TO ENFORCE IN THE JURISDICTION STATED BELOW THE TERMS AND PROVISION OF
THIS AGREEMENT AND THE DOCUMENTS.  EACH PARTY IRREVOCABLY CONSENTS TO THE
EXCLUSIVE AND SOLE JURISDICTION IN NEW YORK, NEW YORK AND VENUE IN ANY FEDERAL
OR STATE COURT IN NEW YORK, NEW YORK FOR SUCH PURPOSES AND WAIVES ANY AND ALL
RIGHTS TO CONTEST SAID JURISDICTION AND VENUE AND ANY OBJECTION THAT NEW YORK,
NEW YORK IS NOT CONVENIENT.  EACH PARTY HEREBY WAIVES ANY RIGHTS TO COMMENCE ANY
ACTION AGAINST ANY OTHER PARTY IN ANY JURISDICTION EXCEPT NEW YORK, NEW YORK.
 EACH PARTY HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY
WITH RESPECT TO ANY MATTER WHATSOEVER RELATING TO, ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THE LOAN, THE DOCUMENTS AND/OR THE TRANSACTIONS WHICH ARE THE
SUBJECT OF THE DOCUMENTS.

6.13

Survival.  The representations, and warranties of the Company and each Purchaser
herein and/or in the other Documents shall survive the execution and delivery
hereof and the Closing Date; the obligations, Liabilities, agreements and
covenants of the Company and each Purchaser set forth herein and/or in the other
Documents shall survive the execution and delivery hereof and the Closing Date,
as shall all rights and remedies of the Company and each Purchaser set forth in
this Agreement and/or in any of the other Documents.  

6.14

No Integration.  Neither the Company, nor any of its affiliates, nor any person
acting on behalf of the Company or such affiliate, will sell, offer for sale, or
solicit offers to buy or otherwise negotiate with respect to any security (as
defined in the Securities Act) which will be integrated with the sale and/or
issuance of any of the Securities in a manner which would require the
registration of the Securities under the Securities Act, or require stockholder
approval, under the rules and regulations of the Trading Market for the Common
Stock. The Company will take all action that is appropriate or necessary to
assure that its offerings of other securities will not be integrated for
purposes of the Securities Act or the rules and regulations of the Trading
Market, with the issuance of Securities contemplated herein.

6.15

Termination.

This Agreement can be terminated by the mutual written consent of the Company
and the Purchaser.




[BALANCE OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]





30




--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.




COMPANY:

DOLPHIN ENTERTAINMENT, INC.

 

 

 

 

 

 

 

By:

/s/ William O’Dowd

 

Name:

William O’Dowd IV

 

Title:

Chief Executive Officer














SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT







--------------------------------------------------------------------------------

 




PURCHASER SIGNATURE PAGES TO DOLPHIN ENTERTAINMENT, INC. SECURITIES PURCHASE
AGREEMENT

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Pinnacle Family Office Investments, L.P.

Signature of Authorized Signatory of Purchaser:
__________________________________

Name of Authorized Signatory:
____________________________________________________

Title of Authorized Signatory:
_____________________________________________________

Email Address of Authorized Signatory:
_____________________________________________

Facsimile Number of Authorized Signatory:
__________________________________________

Address for Notice to Purchaser:  5910 North Central Expressway, Suite 1475

       Dallas, Texas 75206




Address for Delivery of Securities to Purchaser (if not same as address for
notice):




EIN Number: _______________________




Principal Amount of Notes Purchased:$1,500,000























--------------------------------------------------------------------------------

 




Annex A




CLOSING STATEMENT




Pursuant to the attached Securities Purchase Agreement, dated as of July 5,
2018, the purchaser shall purchase the Notes from Dolphin Entertainment, Inc.
(the “Company”).  All funds will be wired into an account maintained by the
Company.  All funds will be disbursed in accordance with this Closing Statement.
 




Disbursement Date:

July 5, 2018







I.   PURCHASE PRICE

 

 

 

Gross Proceeds to be Received

$1,500,000

 

 

II.

DISBURSEMENTS

 

 

 

Purchaser Expenses

$20,000

 

 

Total Amount Disbursed:

$1,480,000

 

 











--------------------------------------------------------------------------------

 







WIRE INSTRUCTIONS:




RECEIVING BANK:         

Wells Fargo Bank, NA







BENEFICIARY:     

Dolphin Entertainment, Inc.







ACCOUNT Number:           

XXXXXXXXXXXXX




ABA ROUTING NUMBER:  

XXXXXXX

ACH/ROUTING:                  

XXXXXXX

SWIFT:                                  

XXXXXXX

 




Duly executed this 5th day of July, 2018:







DOLPHIN ENTERTAINMENT, INC.







By:

/s/ William O’Dowd

Name:

William O’Dowd IV

Title:

Chief Executive Officer

















--------------------------------------------------------------------------------

 




EXHIBIT A

Form of Note





















